Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION


Declaration

Brent Sumerlin’s declaration filed on August 3,2021 under 37 CFR 1.132 is sufficient to overcome the rejection of claims 1,2,5-14 and 17-19 under 35 USC 103 as being obvious over Swift  et al. (US PG Publication 2004/0249114 A1) in view of Chen et al. (Chem. Commun., 2015,51,9624-9697). 

	
Status of Claims
	Claims 1,5,8, and 10-16 are pending in the application. Claims 2-4,6,7,9 and 14-19 have been cancelled and claims 1,5, and 8 have been amended.   Thus, claims 1,5,8, and 10-13 have been examined to the extent they read on the elected subject matter of record.



Withdrawn Rejections
	Applicant's amendments and arguments filed August 3, 2021 are acknowledged and have been fully considered.  
Claims 1,2,5-14 and 17-19 were rejected under 35 USC 103 as being obvious over Swift  et al. (US PG Publication 2004/0249114 A1) in view of Chen et al. (Chem. Commun., 2015,51,9624-9697). This rejection is withdrawn in view of Brent Sumerlin’s declaration filed on August 3,2021 under 37 CFR 1.132 which supports Applicant’s argument that the Chen reference does not qualify as prior art under 35 USC 102(b). 
Claims 1,2, and 5-14 were rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.   This rejection is withdrawn in view of Applicant’s amendment wherein the transitional phrase “including” has been replaced with “comprising”.
Maintained Rejections
	Applicant's arguments filed August 3, 2021 are acknowledged and have been fully considered.  
	The rejection of claims 1,5,8, and 10-13  under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for the reasons set forth below. Applicant’s cancellation of claims 2, 6,7,9, and 17-19 renders their rejection moot. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 8, and 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  The written description requirement is not satisfied because the claims are drawn to the use of a  polymer particle that is amphiphilic under a first condition, wherein the polymer particle is hydrophilic under a second condition, wherein in the first condition the agent is encapsulated by the polymer, wherein in the second condition the agent is released from the polymer, wherein the polymer includes a responsive unit and optionally a hydrophilic unit, wherein the responsive unit is hydrophilic at the second condition, wherein the responsive unit is responsive to: a change in the pH environment around the polymer particle from a pH of about 6-6.5 to a pH of about 7-8.5 changes the polymer particle from hydrophobic to hydrophilic; a change in the sugar level around the polymer particle from about 1 mM to about 10 mM or more changes the polymer particle 
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention.
While all of the factors have been considered, only those required for a prima facie case are set forth below.
The specification and the claims disclose that the polymer particle can be a star polymer or have a star polymer structure or architecture.  In an embodiment, the star polymer structure has a core (the responsive unit) and a plurality of arms (e.g. about 3 to 50 arms) extending from the core.  In an embodiment, the core and the arms 
are made of different units, where the core serves the purpose of encapsulating 
an active compound (e.g., antibiotic, fertilizer, nutrient) and allowing its release upon exposure of the polymer to a specific stimulus present within the plant and the arms serve the purpose of providing a hydrophilic shell that promotes water-solubility and transport into and within the plant (see claims 6 and 7 and [0061] of this application’s US PG Publication.
The claims are drawn to a composition comprising: a polymer particle including a polymer and an agent, wherein the polymer particle is amphiphilic under a first condition, wherein the polymer particle is hydrophilic under a second condition, wherein in the first condition the agent is encapsulated by the polymer, wherein in the second condition the agent is released from the polymer, wherein the polymer includes a 
    A review of the language of the claim indicates that these claims are drawn to a genus, i.e., any polymer particle  that is amphiphilic under a first condition, wherein the polymer particle is hydrophilic under a second condition, wherein in the first condition the agent is encapsulated by the polymer, wherein in the second condition the agent is released from the polymer, wherein the polymer includes a responsive unit and optionally a hydrophilic unit, wherein the responsive unit is hydrophilic at the second condition, wherein the responsive unit is responsive to: a change in the pH environment around the polymer particle from a pH of about 6-6.5 to a pH of about 7-8.5 changes the polymer particle from hydrophobic to hydrophilic; a change in the sugar level around the polymer particle from about 1 mM to about 10 mM or more changes the polymer particle from hydrophobic to hydrophilic.  A specie of the polymer particle is explicitly disclosed. 
The disclosure of species may provide an adequate written description of a genus when the species disclosed is representative of the genus. The present claim encompasses any and all polymer particles that meet the claimed physical functions that can exist. Defining the polymer particle in functional terms would not suffice in the absence of a disclosure of structural features or elements of the polymer particle that what the polymer particle does rather than what it is. Describing the polymer particle by its functions will not substitute for written description of the polymer particle. The invention should be explained in such a way as to describe what the invention is, not what the invention does. Describing the function of a polymer particle fails to distinguish the polymer particle from other polymer particles that can perform the same functions.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  Consequently, the Examiner notes that the claimed invention which is drawn to a genus of polymer particles may be adequately described if there is a (1) sufficient description of a representative number of species, or (2) by disclosure of relevant, identifying characteristics sufficient to describe the claimed invention in such full, clear, concise and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention.  Here, the specification discloses one structural features shared by the members of the claimed genus. Since the claimed genus encompasses polymer particles yet to be discovered, the disclosed structural feature does not constitute a substantial portion of the claimed genus. Therefore, the disclosure of a star polymer does not provide an adequate description of the claimed genus because the claims are broader than the disclosure.

The written description requirement is not satisfied.
Claims 5, and 10-13 are rejected because they depend on and incorporate the limitations of rejected base claims 1 and 9.




















Examiner's Response to Applicant’s Remarks

Applicant's arguments, filed August 3, 2021, with respect to the rejection of claims 1,2,5-14 and 17-19  under 35 USC 103 as being obvious over Swift  et al. (US PG Publication 2004/0249114 A1) in view of Chen et al. (Chem. Commun., 2015,51,9624-9697) as well as the rejection of claims 1,2, and 5-14 were rejected under 35 U.S.C. 112(b), have been considered but are moot in view of the withdrawal of the rejections as set forth above.

Applicant’s arguments filed on August 3, 2021, with respect to the rejection of claims 1,5,8, and 10-13  under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  have been fully considered but they are not persuasive.   Applicant argues that  in regard to the 35 U.S.C. 112(a) and 112(b) rejections, claims 1 and 8 have been amended  and that the rejection based on 112(a) is now moot and should be withdrawn.  .  However, the Examiner is not persuaded   by Applicant’s arguments because that claims are not searchable as amended because Applicant has not disclosed what the polymer particle is.






Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617


/ALI SOROUSH/Primary Examiner, Art Unit 1617